EjsewiN, J.
It is contended that the court below erred in bolding that the claim of respondent filed against the estate of Dr. Wm. M. Young was not barred by proceedings in guardianship matter had in the county court.
On the 14th day of March, 1908, Dr. Young was declared an incompetent and one E. E. Clark, of Galesville, Wisconsin, was appointed general guardian of said Young and continued as such guardian until the death of Dr. Young, which occurred about a year thereafter.
The claim filed covers the period from 1902 to thb time of the death of Dr. Young in 1909, but it is conceded that the portion of the claim which accrued more than sis years before the death of Dr. Young is barred by the statutes of limitation, and the court below so held and included no item of the claim which accrued prior to six years before Dr. Young’s death in the allowance made to the respondent.
It is insisted by counsel for appellant that all such parts of the claim bearing date prior to March 14, 1908, are barred by a notice to creditors and proceedings relative to the proof of claims against wards and deceased persons. The infirmity in this contention is that no proceeding in compliance with the statute for barring claims against the estate of Dr. Young was had in the guardianship proceeding. Sec. 39956, Stats., is the only statute providing for barring claims in guardianship proceedings, and this statute provides for commencement of the proceedings by filing a petition, and directs that when a proper petition has been filed the’ county court shall make an order fixing time.and place for the examination and adjustment of claims against the ward, and that if claims be not presented accordingly they shall be barred. This section further provides that after the order has been made no suit can be maintained against the ward, etc. This statute was *245not complied with in the instant case, and the question arises whether the claim could be otherwise barred. It is insisted on the part of the appellant that it could, under certain provisions of the statute referred to by appellant and which will be considered. Sec. 3982 provides in substance that guardians appointed shall pay the debts of the ward, and that “unless special provision be made all proceedings for the presentation, allowance and adjustment of claims and demands against persons under guardianship shall be had and made as provided in these statutes relating to the estates of decedents.” This section does not bar claims not filed. The provision for bar is contained in sec. 3844, which relates to claims against deceased persons and not claims against wards. It will be seen that sec. 3982 refers to procedure only in regard to filing claims. The statute of limitation as to claims against deceased pérsons is sec. 3844, and makes no reference to claims against persons under guardianship. Sec. 3995b is the only statute providing for bar of claims against persons under guardianship, and this statute plainly has not been complied with in the instant case; hence the claim was not barred. The proceeding in county court did not comply with sec. 3995b. No petition was filed; the order of the county court did not fix a time and place for the examination and adjustment of claims against the ward, nor fix a time within which claims must be presented or be thereafter barred. The order in the instant ease does not limit the time within which claims must be presented, or provide that claims not presented at the time and place fixed in the order shall be thereafter barred, therefore does not comply with the statute. Britt v. Estate of Ide, 75 Wis. 113, 43 N. W. 559.
Sec. 3838, Stats., relates to claims against deceased persons; sec. 3840 provides for fixing time for presenting claims in case of granting letters of administration; sec. 3840m provides for order of publication under see. 3840 when publication has not been made; and sec. 4050 provides that when the court orders notice published it shall be sufficient if a brief *246statement of tbe matter to be beard, sufficient to fairly inform tbe interested parties of tbe nature of tbe proposed proceeding and tbe estate involved, be published. None of these sections affect tbe questions in tbe instant case.
Error is assigned in tbe admission of testimony of tbe respondent, Annie Gardner, in relation to tbe services performed by her for tbe deceased, Dr. Young. It is claimed that such testimony was not admissible under sec. 4069, Stats. Our examination of tbe record has failed to disclose any proper objection to tbe evidence. But even if proper objection were made, we think tbe evidence was admissible. Estate of Kessler, 87 Wis. 660, 59 N. W. 129.
All other material propositions discussed by counsel for appellant involve questions of fact.
Tbe findings set out in tbe statement of facts are well «supported by tbe evidence, and support tbe judgment. It is unnecessary to extend this opinion by a discussion of the evidence. We find no error in tbe record.
By the Court. — Tbe judgment is affirmed.